IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 02-10296
                          Summary Calendar



RODERICK LADELL BONNER,

          Plaintiff-Appellant,

                               versus

CITY OF MANSFIELD, TEXAS; MONTE ROBERTS, Police Officer;
JESUS VALLES; and DAVID GRIFFIN,

          Defendants-Appellees.



          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CV-760-A

                          November 1, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roderick Ladell Bonner, Texas prisoner #1057449, proceeding

pro se and in forma pauperis, appeals the district court’s Rule

54(b) final judgment dismissing his § 1983 claims against the City

of Mansfield for failure to state a claim.1    Because Bonner fails

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
        Although the City of Mansfield urges that we lack
jurisdiction to consider the appeal on the basis that the district
court’s order dismissing the claims against the City was
interlocutory and not certified by the district court under Federal
to present any argument in his opening brief regarding the only

appealable issue–the propriety of the district court’s dismissal of

his claims against the City of Mansfield–the issue is abandoned.2

Bonner’s appeal is without merit and therefore frivolous.   On this

basis, the appeal is hereby DISMISSED.3

     We caution Bonner that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Bonner is cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.   All outstanding motions are DENIED.




Rule of Civil Procedure 54(b), the district court’s Final Judgment
as to Certain Defendant, entered the same day as its order
dismissing Bonner’s claims against the City, is a Rule 54(b) final
judgment, as the accompanying order dismissing the claims makes “an
express determination that there is no just reason for delay” and
includes “an express direction for the entry of judgment.” FED. R.
CIV. P. 54(b).
     2
       Price v. Roark, 256 F.3d 364, 368 n.2 (5th Cir. 2001). To
the extent that Bonner is appealing any other order of the district
court, such orders would be interlocutory and thus we have no
jurisdiction to consider such an appeal. Briargrove Shopping Ctr.
Joint Venture v. Pilgrim Enter., Inc., 170 F.3d 536, 538 (5th Cir.
1999).
     3
       5TH CIR. R. 42.2 (“If upon [review], it appears to the court
that the appeal is frivolous and entirely without merit, the appeal
will be dismissed.”).

                                 2